Dear Representative Faucheux:
We received your request for an opinion on behalf of the Town of Gramercy.  Specifically, you inquire if the Town of Gramercy may install, at its expense, a force main sewer line along a public right of way.  The line is to benefit a piece of private, commercial property located near the public right of way.
Article 7, Section 14(A) of the Louisiana Constitution of 1974 prohibits the loan, pledge, or donation of public funds, property or things of value to or for any person, association, or corporation, public or private.  The Louisiana Supreme Court ruled that Article 7, Section 14(A) is violated whenever the state or a political subdivision thereof seeks to give up something of value when it is under no obligation to do so.  City of Port Allen v.Municipal Risk Agency, 439 So.2d 399 (La. 1983).  We previously opined that obligation, as referred to by the court in City ofPort Allen, means that there is a legal duty to expend public funds.  Op. Atty. Gen. 99-261 and 98-432.  Thus, the Town of Gramercy may not expend public funds when it is under no obligation to do so.
After reviewing the Town's ordinances and discussing the matter with the Town Clerk, it is our understanding that the Town provides sewerage services to its residents.  However, the construction and installation of such is paid for by the developer or land owner, not the Town of Gramercy.  Although the ordinances refer to the "subdivider" paying all expenses, we believe that does not limit the Town's current practice to residential property.  Subdivision is defined in the ordinances as the division of land into two or more tracts.  There is no distinction between residential and commercial property.  More importantly, the Town, as a general practice, does not pay for the installation of sewer lines to newly developed property.
Thus, it is our opinion that the Town of Gramercy may not install, at its expense, a force main sewer line along the public right of way to benefit a private landowner because it is under no obligation to do so; such an expenditure would be tantamount to a donation which is expressly prohibited by the Louisiana Constitution.
We trust that this adequately responds to your request.  Should you need additional information or have any questions, please contact our office.
With kindest regards,
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv
Honorable Robert R. "Bobby" Faucheux, Jr. State Representative District 57 St. James District Office 230 Main Street P.O. Box 367 Gramercy, Louisiana 70052
DATE RECEIVED: 2/24/00 DATE RELEASED: 03/22/00
TINA VICARI GRANT, ASSISTANT ATTORNEY GENERAL